 Case: 0:19-cv-00057-HRW Doc #: 17 Filed: 10/07/19 Page: 1 of 2 - Page ID#: 62




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                      ASHLAND

BRANDON BINION , et al.                         :   Civil Action No. 0:19-CV-00057-HRW
                                                :
               Plaintiffs                       :
                                                :
       -v-                                      :
                                                :
CLEAN HARBORS ENVIRONMENTAL                     :
SERVICES, INC., et al.                          :
                                                :
               Defendants                       :


                              PLAINTIFFS’ STATUS REPORT

       Come the Plaintiffs, by and through counsel, and hereby submit the following

status report in accordance with the Court’s Order of September 9, 2019 [D.N. 16]:

       The Plaintiffs have filed a concurrent state court action in Boyd County Circuit

Court identifying additional, non-diverse Defendants. Once service is effectuated and it is

confirmed that there are no dispositive motions filed citing this action as the basis, the

Plaintiffs intend to file a stipulation of dismissal of this action. The Plaintiffs appreciate the

Court’s patience on this matter and intend to keep the Court apprised of any

developments which would modify or hinder these planned actions.


                                             Respectfully Submitted,

                                             /s/ Jonathan B. Hollan
                                             Sam Aguiar
                                             Jonathan B. Hollan
                                             Sam Aguiar Injury Lawyers, PLLC
                                             1201 Story Avenue, Suite 301
                                             Louisville, KY 40206
                                             Telephone: (502) 400-6969
                                             sam@kylawoffie.com
                                             jhollan@kylawoffice.com
 Case: 0:19-cv-00057-HRW Doc #: 17 Filed: 10/07/19 Page: 2 of 2 - Page ID#: 63




                                            -and-

                                            Jeremy Clark
                                            2706 Louisa Street
                                            Catlettsburg, KY 41129
                                            Telephone: (606) 739-6774
                                            jeremy6uk@gmail.com

                                            Co-Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

         I hereby certify that on October 7, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.


                                            /s/ Jonathan B. Hollan
                                            Counsel for Plaintiffs




                                               2
